Citation Nr: 9905640	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-37 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disorders (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel



INTRODUCTION

The veteran had active service from September 1952 to 
December 1955.

This appeal arose, initially, from a September 1991 rating 
decision of the Newark, New Jersey, Regional Office (RO) that 
denied increased evaluations for residuals of gastrectomies 
with a vagotomy, then evaluated at 40 percent, and a ventral 
hernia, then evaluated at 20 percent.  It also arises from a 
July 1995 rating decision that denied TDIU.


REMAND

The veteran was separated from service after a Physical 
Evaluation Board found him unfit due to a duodenal ulcer.  
Upon separation, he claimed service connection for the ulcer 
disorder and a January 1956 rating decision granted service 
connection and assigned a 20 percent evaluation.  In 1960, he 
underwent a gastrectomy.  A March 1961 rating decision 
modified the service-connection grant to reflect the surgery 
and, after interim evaluations of 100 and 60 percent, 
assigned a 40 percent evaluation.  A February 1966 rating 
decision increased the evaluation to 60 percent.  While 
hospitalized in 1966, a ventral hernia was found at the site 
of the earlier surgery and a September 1966 rating decision 
granted service connection for the ventral hernia and 
assigned a 10 percent evaluation.  In 1967, the veteran 
underwent a second gastrectomy and, later that year, a 
transthoracic vagotomy.  A June 1968 rating decision modified 
the grant of service connection to reflect the vagotomy.

Thereafter, the evaluations for the two service-connected 
disorders were adjusted periodically to reflect changes in 
the veteran's condition.  An April 1970 rating decision 
reduced the gastrectomy/vagotomy evaluation to 20 percent and 
increased the ventral hernia evaluation to 20 percent.  A 
June 1971 rating decision increased the gastrectomy/vagotomy 
evaluation to 40 percent and decreased the ventral hernia 
evaluation to noncompensable.  An October 1973 rating 
decision reduced the gastrectomy/vagotomy evaluation to 20 
percent.  The veteran appealed that decision but an 
evaluation greater than 20 percent was denied by a June 1974 
Board of Veterans' Appeals (Board) decision.  A July 1989 
rating decision increased the gastrectomy/vagotomy evaluation 
to 40 percent and increased the ventral hernia evaluation to 
20 percent.  The September 1991 rating decision, from which 
this appeal initially arose, denied increased evaluations.  
The veteran perfected appeal of the two increased rating 
claims with a June 1992 Substantive Appeal.

In April 1993, before the appeal reached the Board, he 
claimed TDIU.  The claim was denied by a July 1995 rating 
decision and a Supplemental Statement of the Case, issued the 
same month, addressed the TDIU claim.  However, the cover 
letter to the Supplemental Statement of the Case incorrectly 
advised the veteran that, since he had already perfected his 
appeal, any additional response was optional.  In fact, he 
had not perfected appeal of the TDIU issue.  Indeed, he had 
not had time to disagree with the July 1995 rating decision 
before the July 1995 Supplemental Statement of the Case was 
issued.  However, a March 1996 statement by his 
representative on VA Form 646 referred, though somewhat 
obliquely, to the TDIU claim.  Thus, the Board is satisfied 
that the March 1996 statement constitutes an expression of 
dissatisfaction, i.e., a Notice of Disagreement, with the 
July 1995 denial.  An April 1997 Board decision increased the 
gastrectomy/vagotomy evaluation to 60 percent but denied an 
evaluation greater than 20 percent for the ventral hernia.  
The Board decision also remanded the TDIU claim to enable the 
RO to consider that issue in light of the increased 
gastrectomy/vagotomy evaluation.

Under the present state of the record, the Board is unable to 
reach the merits of the TDIU claim.  The law establishes very 
specific, sequential, procedural steps that must be followed 
before an issue is ripe for appellate review by the Board.  
Bernard v. Brown, 4 Vet. App. 384, 390 (1993).  Those steps 
consist of a timely Notice of Disagreement, followed by a 
Statement of the Case, followed by a timely Substantive 
Appeal.  38 C.F.R. § 20.200.  Thus, appellate review is 
initiated by a Notice of Disagreement filed by the claimant 
within one year from the date the notice of the RO decision 
was mailed.  38 U.S.C.A. § 7105(a), (b); 38 C.F.R. § 20.201.  
Upon receipt of the Notice of Disagreement, the RO must 
further develop the evidence, if warranted, and review the 
claim.  If that additional action does not resolve the 
disagreement, then the RO must issue a Statement of the Case.  
A Statement of the Case is (1) a summary of the evidence 
pertinent to the issue with which disagreement has been 
expressed, (2) a citation to pertinent law with a discussion 
of its applicability, and (3) a decision on the issue with a 
summary of the reasons therefor.  38 U.S.C.A. § 7105(d)(1); 
38 C.F.R. §§ 19.26, 19.29.  If the claimant continues to 
disagree with the adjudicative action after receipt of the 
Statement of the Case, then the claimant perfects an appeal 
by filing a Substantive Appeal within (1) 60 days from the 
date the Statement of the Case was mailed or (2) one year 
from the date the notice of the decision was mailed.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 20.302(b).

A veteran is entitled to a Statement of the Case that 
complies with 38 U.S.C.A. § 7105(d)(1) and 38 C.F.R. § 19.29.  
Holland v. Gober, 10 Vet. App. 433, 436 (1997); Archbold v. 
Brown, 9 Vet. App. 124, 129 (1996).  In addition, he is 
entitled to the correct advice regarding the perfection of 
his appeal.  In this case, the July 1995 Supplemental 
Statement of the Case may have fulfilled the statutory and 
regulatory requirements for a Statement of the Case, but the 
veteran has not filed a Substantive Appeal.  However, in view 
of the advice he was given, that failure cannot be attributed 
to him.  Accordingly, the TDIU claim must be remanded for 
issuance of a Statement of the Case and the veteran must be 
advised that, if he continues to disagree and wishes to 
perfect his appeal, he must file a Substantive Appeal within 
60 days from the date the Statement of the Case was mailed 
(it being too late to perfect appeal by filing the 
Substantive Appeal within one year of the date the notice of 
the decision was mailed).

The Substantive Appeal is not an unimportant step as it is 
usually there that the veteran indicates whether he wishes to 
appear and be heard on his claim.  (Indeed, the veteran 
invoked his right to a hearing in connection with his 
increased rating claims.)  Moreover, the claim file includes 
a January 1998 medical report that bears directly on the 
issue of his unemployability.  In that report, a VA physician 
said that, in addition to his service-connected disabilities, 
the veteran had multiple medical problems including carcinoma 
of the vocal cords, a laminectomy, and bilateral inguinal 
herniae, and his  unemployability began after, and is due to, 
his 1991 back surgery for herniated discs.  The veteran has 
not been afforded the opportunity to be heard on his TDIU 
claim and, in view of the aforementioned medical report, he 
should have that opportunity.
It is unfortunate that the RO overlooked this important 
procedural step.  It is even more unfortunate that the Board 
missed it as well in the April 1997 decision.  Still, the 
significance of the Substantive Appeal and the right to a 
personal hearing is such that this case must be remanded 
again.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
with a Statement of the Case on the issue 
of TDIU, advise him that he has a right 
to a hearing, and advise him that, to 
perfect an appeal of that claim, he must 
file a Substantive Appeal within 60 days 
of the date of mailing the Statement of 
the Case.

2.  When the foregoing development has 
been completed, and any additional 
evidence obtained has been associated 
with the file, the RO should review the 
claim.  If the decision remains adverse 
to the veteran in any way, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The veteran need take no 
action until he is further informed.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or the United States Court of Veterans 
Appeals for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, the VBA Adjudication Procedure Manual, M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	R. E. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


